Fourth Court of Appeals
                                San Antonio, Texas
                                      August 9, 2018

                                   No. 04-18-00396-CV

                        TEXAS ARMORING CORPORATION,
                                  Appellant

                                             v.

                                    Tinyan OKUNBO,
                                        Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18380
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
      On August 3, 2018, appellant responded to our order dated July 26, 2018, showing
payment has been made for the reporter’s record. The reporter’s record is due on or before
September 4, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court